AMERICAN INDEPENDENCE FUNDS TRUST 230 Park Avenue, Suite 534 New York, NY10169 (212) 488-1331 December 28, 2012 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) “Sticker” Supplement Pursuant to Rule497(e) of the Securities Act of 1933, as amended SEC File Numbers: 811-21757; 333-124214 Dear Sir/Madam: The interactive data file included as an exhibit to this filing mirrors the risk/return summary information in a supplement, dated December 20, 2012, to the Prospectus, dated February 29, 2012 as amended through October 31, 2012, for the American Independence Dynamic Conservative Plus fund, formerly the American Independence Absolute Return Bull Bear Bond Fund, a series of the Trust. Such supplement (accession number: 0001324443-12-000136) is incorporated by reference into this Rule 497 Document. The purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information for the Dynamic Conservative Plus Fund using the eXtensible Business Reporting Language (XBRL). Sincerely, /s/ Theresa Donovan Theresa Donovan Secretary
